DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In relation to claim 1, the claim is replete with antecedent basis problems and terminology that makes it difficult to discern the scope of the claim.  The examiner understands that this application derives from a French application.  However, changes in the claim language of this particular independent claim and other dependent claims are necessary to ensure compliance with U.S. patent practice.   
The preamble of claim 1 recites the phrase “an automated system of regulation of.”  It appears that the word “of” is a typographical error and should be corrected with the word “for”.
Claim 1 recites the limitation "the blood glucose measured by the sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The phrase refers to a particular type of glucose level [a measurement] should be amended with the phrase "a real blood glucose measured by the sensor".  The addition of the phrase “a real” will provide antecedent basis to this phrase which appears two more times in the claim.
Claim 1 recites the limitation "the calibration step" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be amended with the phrase "the step of calibrated automation".
Claim 1 recites the limitation "the error" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be amended with the phrase "an error".
Claim 1 recites the limitation "the blood glucose estimated from the model" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The phrase refers to a particular type of glucose level [a measurement] and should be amended with the phrase "a blood glucose estimated from the model”.
Claim 1 recites the limitation "selected to be all the shorter as the error between" in line 15.  The examiner can’t discern the meaning of the phrase “all the shorter as”.  
Claim 1 recites the limitation "and conversely" in lines 16-17.  The examiner can’t discern the meaning of the phrase “and conversely” with respect to the other limitations in the claim.  
Claim 1 recites the limitation "the future evolution of the patient’s blood glucose" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  The phrase refers to a prediction in glucose level [a measurement] and should be amended with the phrase "a future evolution of the patient’s blood glucose”. 
Claim 1 recites the limitation "the prediction period" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The phrase refers to an actual period and should be amended with the phrase "a prediction period".


Claim 2 recites the limitation "the standard deviation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be amended with the phrase "a standard deviation".
Claim 4 recites the limitation "the derivative" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be amended with the phrase "a derivative".
Claim 11 recites the limitation "the current blood glucose level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
Assuming the proper amendments are submitted to correct the issues raised in the section 112 rejection above, Claims 1-11 are considered allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  
in relation to the model to predict future glucose levels in the body [the step of calibration according to the claim language], the examiner was unable to find prior art references that disclose or suggest, specifically, the following two steps: (1) calculating at least one numerical indicator representative of the error between the blood glucose estimated from the model and the real blood glucose measured by the sensor over the past observation period and, (2) determining the duration of a prediction period to come, taking into account (a) the value of said at least one numerical indicator, and (b) the duration of the prediction period to come being selected to be all the shorter as the error between the blood glucose estimated from the model and the real blood glucose measured by the sensor over the past observation period is significant.  
The above indication of allowable subject matter is made assuming that the issues raised under section 112 will be resolved when the response to this office action is filed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783